Detail Action
This office action is in response to communication filed on December 22, 2020
Claims 1 – 3 are being considered on the merit. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Status of claims in the instant application:
Claims 1 – 3 are pending
Claims 3 has been amended.
No claims have been cancelled.
No new claims have been added.
Corrections are made for the objection for the Applicant’s abstract. The objection to the Applicant’s abstract is withdrawn.
Applicant’s arguments, see page [7 - 9] of Applicant’s remark filed on December 22, 2020, with respect to claims 1 – 2 that were rejected under 35 U.S.C. 103 as being unpatentable over US 20020099947 A1 to Evans in view of US 20070061889 A1 to Sainaney in further view of US 20100202015 A1 to Misawa, have been fully considered in view of claim amendments and they are persuasive. Therefore, the claims rejections are withdrawn.

Allowable Subject Matter
Claims 1 – 3 are allowed. The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded during examination of the claims filed on 
Evans [US 20020099947 A1]: This is considered the closest prior art to the instant application that generally relates to a system and methodology of protecting, by a secure content object, electronic documents from unauthorized use. The secure content object includes an encrypted electronic document, a multi-key encryption table having at least one multi-key component, an encrypted header and a user interface device. The encrypted document is encrypted using a document encryption key associated with a multi-key encryption method. The encrypted header includes an encryption marker formed by a random number followed by a derivable variation of the same random number. The user interface device enables a user to input a user authorization. The user authorization is combined with each of the multi-key components in the multi-key encryption key table and used to try to decrypt the encrypted header. If the encryption marker is successfully decrypted, the electronic document may be decrypted. Multiple electronic documents or a document and annotations may be protected by the secure content object.
Evans discloses the document encryption key is based on each user's information and a corresponding multi-key component needed to regenerate the document encryption key. Alternatively, the encryption key may be based on a combination of user information, the multi-key encryption component and an ID assigned to the particular electronic document. In this way a unique key may be created for each user/document combination. Assigning a document ID to each electronic document facilitates greater security. The encrypted header includes an encryption marker formed of a random number sequence followed by a derivable variation of the 
Evans discloses the secure content object of the invention enables users to create annotations pertaining to an existing electronic document (which may be encrypted or unencrypted) and to limit access to those annotations and while providing encrypted security for the annotations. The secure content object may be used in those instances when multiple authors may wish to make annotations or comments to a common electronic document and control access (and knowledge of) their annotations among other users.
Sainaney [US 20070061889 A1]: This discloses a methodology for managing access to electronic documents, wherein the documents include code scripts executable by, the documents being viewable by recipients only when viewed in a the document viewer upon satisfaction of an access policy embedded in the document, the method comprising the steps of opening the document for viewing in the document viewer by the recipient; executing the code to obscure viewing of selected pages of a the document upon the document being opened; communicating with an authentication server, by the viewer, for authenticating the recipient upon the recipient attempting to read the document; and unobscuring the selected pages by the viewer upon receipt of the recipient authentication.
Sainaney discloses obscured locked documents are created to include a new cover page having password or personal contact information fields and subsequent pages are obscured from 
Misawa [US 20100202015 A1]: This discloses a methodology and technology dividing each page in document images into regions. Attribute information is assigned to each divided region. Character recognition is performed for a region having a caption attribute, thereby obtaining character information. Metadata of an object is extracted from a region containing an expression synonymous with the character information. Even when the object and metadata exist in different pages, the metadata is associated with the object. The document image is transmitted for each page. Finally, the metadata is transmitted.
Misawa discloses the client PC on the receiving side receives PDF data of each page transmitted from the MFP on the transmitting side, and finally receives metadata. The client PC receives PDF data corresponding to the image data (first page) transmitted the client PC determines whether it has received all pages. If the client PC 101 has received all pages, the process advances to step S503; if it has not, returns to step S501. By repeating step S501, the client PC 11 receives PDF data corresponding to the image data to (second to fourth pages). the client PC 101 receives metadata transmitted the client PC saves, in an internal storage area (not 
However, none of the prior arts of record independently or in-combination discloses all the limitation of the independent claims 1 and 3 as recited in the amended set of claims being examined.
Therefore, the independent claims are allowable over the prior arts of record. The dependent claims being definite, further limiting, and fully enabled by the specification, are also allowed by virtue of their dependence on the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893.  The examiner can normally be reached on Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434